Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for Application No. KR10-2020-0102682 filed on 14 August 2020.

Information Disclosure Statement
The references cited in the information disclosure statement(s) submitted on 13 August 2021 have been considered by the examiner.
 

REASONS FOR ALLOWANCE
After a thorough search and examination of the present application, and in light of:
The prior art made of record
Claims 1-12 are allowed.

Regarding claim 1, the following is an examiner’s statement of reasons for allowance.
The prior art, separately or in combination, as described in the prosecution history, teach some aspects of the current claimed invention.
Winniczek (US 2013/0203259 A1) teaches a pressure control valve assembly of a plasma processing chamber in which semiconductor substrates are processed includes a housing having an inlet, an outlet and a conduit extending between the inlet and the outlet, the inlet adapted to be connected to an interior of the plasma processing chamber and the outlet adapted to be connected to a vacuum pump which maintains the plasma processing chamber at desired pressure set points during rapid alternating phases of processing a semiconductor substrate in the chamber. A drive mechanism attached to first and second valve plates effects rotation of the first and second valve plates to switch the valve plates between first and second angular orientations to change the degree of alignment of first and second open areas of the valve plates and thereby increase or decrease conductance to achieve desired pressure settings in the chamber. The first and second valve plates are rotationally driven by separate stepper motors which drive the valve plates at speeds dictated by a controller.
Cederstav et al. (US 2004/0159354 A1) teaches a closed loop pressure controller system that sets, measures and controls the process pressure within a semiconductor process. The system is composed of a pressure sensor to collect the pressure information, a controller box that hosts the control electronics, and a valve to physically affect the conductivity of the inlet or outlet gas line and accordingly the process pressure. The system also uses closed-loop stepper motor control for positioning the sample head in x, y and z axes.
Wong et al. (US 2009/0301579 A1) teaches a system that utilizes full-range, closed-loop pressure control on a vacuum chamber. A flow control apparatus for a pressure system includes a chamber, a pump for providing a flow from the chamber and a valve positioned between the chamber and the pump for providing regulation of the flow. The valve is continuously operable between a fully open and a fully closed position. A stepper motor continuously operates the valve between the open and closed positions. The motor includes a position encoder including an encoder output. A sensor continuously monitors the flow and includes a sensor output. A system interface receives the encoder output and the sensor output. The system interface processes the position encoder output to determine position and velocity of the motor and using at least the sensor output, position and velocity produces control signals for the motor. A servo driver receives the control signals from the system interface and continuously controls the motor in a closed-loop manner to regulate the flow.

However, as described in the prosecution history, the prior art, separately or in combination, do not teach or fairly suggest the following limitations as part of the totality of the claim:
an APC valve including first and second step motors for adjusting a height of the plate; and an APC controller configured to control the APC valve, wherein the APC controller includes a first controller configured to control positions of the first step motor and the second step motor; and a second controller configured to compensate for a difference in position between the first step motor and the second step motor.

Independent claim 8 includes similar limitations and reasons for allowance as independent claim 1.
Claims 2-7 are dependent claims of claim 1. The claim 1 is allowable, and therefore, claims 2-7 are allowable.
Claims 9-12 are dependent claims of claim 8. The claim 8 is allowable, and therefore, claims 9-12 are allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/            Primary Examiner, Art Unit 2116